 1
 2
 3
 4
 5
 6
 7                              UNITED STATES DISTRICT COURT
 8                                      DISTRICT OF NEVADA
 9
     MARGARET RUDIN.,
10                                                          Case No.: 2:15-cv-2503-MMD-NJK
            Plaintiff(s),
11                                                                          Order
     v.
12                                                                     [Docket No. 96]
     NEVADA DEPARTMENT OF
13   CORRECTIONS, et al.,
14          Defendant(s).
15         Pending before the Court is a motion by attorney Travis N. Barrick to withdraw as counsel
16 for Plaintiff. Docket No. 96. The Court hereby SETS a hearing on that motion for 10:00 a.m. on
17 January 16, 2019. Defendants shall make arrangement for Plaintiff to appear at the hearing
18 telephonically, and must contact Courtroom Deputy Ari Caytuero no later than January 9, 2019,
19 regarding such arrangements. Plaintiff’s current counsel and any newly retained counsel shall
20 appear in person.
21         No later than January 2, 2019, Plaintiff’s current counsel of record shall serve Plaintiff with
22 this order and shall file a proof of service. Any response to the motion to withdraw shall be filed
23 no later than January 9, 2019. Unless and until the motion is granted, current counsel continues to
24 be responsible for meeting all applicable deadlines.
25         IT IS SO ORDERED.
26         Dated: December 14, 2018
27                                                                ______________________________
                                                                  Nancy J. Koppe
28                                                                United States Magistrate Judge

                                                     1
